Title: To James Madison from Edmund Pendleton, 30 June 1783
From: Pendleton, Edmund
To: Madison, James


Editorial Note
In LC: Madison Miscellany, a list, probably prepared about 1850 by Peter Force or by his clerk, calendars this letter as follows: “1783, June 30 Virginia To James Madison Virginia rejects Mr. Madison’s plan for raising a revenue. Virginia offers the Public buildings and lands and £100,000 if the seat of Government is located at Williamsburg.” For Henkels and Force in relation to Madison’s papers, see Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds., The Papers of James
          Madison (7 vols. to date; Chicago, 1962——)., I, xxii, and nn. 27, 28; II, 22, n. 1; 65–66; 80.
 
Virginia, June 30, 1783
… If the troops were not furlough’d without mutinous behaviour in one instance, and pathetic complaints in general, at a time when they were assured by their beloved Commander that Congress had done everything in their power to do them justice, and they had no reason to doubt the success of their recommendation to the States; what will be their feelings & behaviour when they hear that the plan is rejected? Our Assembly gave a final Negative to the Bill for adopting y’r Propositions, on the 3rd reading, last week.
… The Assembly have become bidders to have the session of Congress in this State or in its vicinity. If Williamsburg is accepted they offer all the Public buildings & land there & £100,000, to repair the Palace, build Hotels &c. If any place on Potommack is accepted, they offer diff’t sum in conjunction with Maryland, as it shall be on the North or South side of the river. The lands & Jurisdiction which are to accompany the offers I don’t distinctly recollect.
